DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 13, applicant recites “…from bottom to top in an form…” where it appears applicant intended “…from bottom to top in [[an]]a form….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the impurities" in lines 15-16 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the contaminations" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the 
a water distribution device.”
Claim 10 recites the limitation "the dirty sand grains" in line 23.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] dirty sand grains."
Claim 10 recites the limitation "the contaminations" in line 25.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block (US 4,894,149).
Block teaches a horizontal flow sand filter basin, comprising: a basin body (16), a raw water inlet assembly (24, 40), a sand filter bed (20), a filtered water outlet assembly (32), an aeration assembly (56) and a backwash assembly (66, 68, 72, 74), wherein 

the raw water inlet assembly comprises an water inlet pipe (24) and a water distribution device (40) configured for feeding raw water into the sand filter bed, the water inlet pipe is connected to the water distribution device, the water distribution device is arranged in the 10 sand filter bed, and a plurality of water outlet orifices are distributed in a vertical face of the water distribution device (Figs. 1-3);
the filtered water outlet assembly comprises a water collector (46) and a water outlet pipe (32), a side of the water collector adjacent to the sand filter bed is provided with a water inlet orifice (openings on element 14), and the water outlet pipe is in communication with the water collector (Figs. 1-3);
the backwash assembly comprises a backwash pipe (22) and a drainage pipe (72, 74), the backwash pipe can be connected to the water outlet pipe (fluidly, Figs. 1-3), the drainage pipe can be connected to the water distribution device (Figs. 3-4).
  	Per claim 2, wherein the water distribution device is arranged in an axial direction of the sand filter bed (Fig. 2). 
  	Per claim 6, wherein a layout of the water distribution device is embodied as a rectangular shape, a circular shape, an annular shape or a linear shape, or any combination of the rectangular shape, the circular shape, the annular shape and the linear shape (Figs. 1-4).
.
Allowable Subject Matter
Claims 3-5, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Per claims 3-5, 7 and 11, while claims 1-2 are not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the basin further comprising elements having the positioning and operation as recited in claims 3-5, 7 and 11.
  	Per claim 9, while it is known in the art to provide a water treatment process of a horizontal flow sand filter basin,
wherein the water treatment process comprises the following two processes:
1. filtration process: feeding raw water into the horizontal flow sand filter basin through a water inlet pipe, allowing the raw water to enter a sand filter bed uniformly and smoothly 
2. backwash process: allowing flushing water to enter the basin body through a backwash pipe and enter the sand filter bed (see, for example, US 4,894,149 to Block); in the examiner’s opinion, the prior art fails to teach or render obvious the process further comprising feeding compressed air into an aeration pipe, and allowing the compressed air to enter the sand filter bed from bottom to top in an form of bubbles through an aeration device at a bottom of the basin body, allowing the impurities and the contaminants to be separated from surfaces of the sand grains by gas phase agitation, a shearing force of water flow and collision and friction between the sand grains, and allowing the impurities and the contaminants to enter the flushing water; controlling tumbling of the sand grains by adjusting a degree of the gas phase agitation, and by reverse cleaning of the flushing water, the dirty sand grains in different areas having different degrees of soiling are respectively cleaned without being mixed; after a period of time, converging the flushing water having the contaminations in the water distribution device, and discharging the flushing water out of the horizontal flow sand filter basin through a drainage pipe.

1. biological filtration process: forming, under a suitable culture condition, a gelatinous biofilm on a surface of filter sand; feeding raw water into the horizontal flow sand filter basin through a water inlet pipe, allowing the raw water to enter a sand filter bed uniformly and smoothly through water outlet orifices of the water distribution device, and flow past the filter sand in a horizontal direction of a basin body from inside to outside or from outside to inside; starting an aeration assembly, and allowing compressed air to pass through the aeration assembly to be released into the sand filter basin from bottom to top in an form of small bubbles, so as to fully supply oxygen; when the raw water flows past a surface of the filter sand (see, for example, US 2012/0067818 to Westrum et al.), in the examiner’s opinion, the prior art fails to teach or render obvious the process further comprising allowing soluble, gelatinous and suspended substances in the raw water to be adsorbed on the biofilm and degraded by microorganisms; finally, collecting filtered water by a water collector, converging the filtered water in a water outlet pipe, and discharging the filtered water;
    	2. backwash process: allowing flushing water to enter the basin body through a backwash pipe and enter the sand filter bed; feeding compressed air into an aeration pipe, and allowing the compressed air to enter the sand filter bed from bottom to top in an form of bubbles through an aeration device at a bottom of the basin body, allowing impurities and contaminants to be separated from surfaces of sand grains by gas phase 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/18/21